Exhibit 10.1

===========================================================================================

===========================================================================================

Published Term CUSIP Number: 70109QAL9

U.S. $925,000,000

CREDIT AGREEMENT

among

PARKER-HANNIFIN CORPORATION

as the Borrower

THE LENDERS NAMED HEREIN

as the Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arranger, Joint Bookrunner and Administrative Agent

CITIBANK, N.A.

HSBC BANK USA, NATIONAL ASSOCIATION

JPMORGAN CHASE BANK, N.A.

MIZUHO BANK (USA)

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

PNC BANK, NATIONAL ASSOCIATION

TD BANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

BANK OF AMERICA, NATIONAL ASSOCIATION

BRANCH BANKING AND TRUST COMPANY

BNP PARIBAS SECURITIES CORP.

BANK OF CHINA, NEW YORK BRANCH

as Joint Lead Arrangers, Joint Bookrunners and Co-Documentation Agents

 

 

dated as of

September 4, 2019

 

 

===========================================================================================

===========================================================================================



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience of reference only.

 

     Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      1  

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Computation of Time Periods; Terms Generally

     19  

SECTION 1.03. Accounting Terms; GAAP

     19   ARTICLE II. AMOUNTS AND TERMS OF THE TERM LOAN      20  

SECTION 2.01. Term Loan

     20  

SECTION 2.02. Evidence of Indebtedness

     20  

SECTION 2.03. Interest

     20  

SECTION 2.04. Termination of the Term Loan Commitments

     21  

SECTION 2.05. Notice of Credit Events; Funding of Interest Segments

     21  

SECTION 2.06. Payment on the Term Loan and Other Obligations

     23  

SECTION 2.07. Prepayment

     24  

SECTION 2.08. Payment of Fees

     24  

SECTION 2.09. Increased Costs, Illegality, Etc.

     25  

SECTION 2.10. Taxes

     27  

SECTION 2.11. Sharing of Payments, Etc.

     31  

SECTION 2.12. Mitigation; Replacement of Lender

     31  

SECTION 2.13. Interest Rate Determination

     32   ARTICLE III. RESERVED      33   ARTICLE IV. REPRESENTATIONS AND
WARRANTIES      33  

SECTION 4.01. Organization; Powers

     33  

SECTION 4.02. Authorization; Enforceability

     33  

SECTION 4.03. Governmental Approvals; No Conflicts

     34  

SECTION 4.04. Financial Condition; No Material Adverse Change

     34  

SECTION 4.05. Litigation

     34  

SECTION 4.06. Compliance with Laws and Agreements; No Default

     34  

SECTION 4.07. Investment Company Status

     35  

SECTION 4.08. Taxes

     35  

SECTION 4.09. Disclosure

     35  

SECTION 4.10. Use of Credit

     35  

SECTION 4.11. Beneficial Ownership

     36   ARTICLE V. CONDITIONS OF LENDING      36  

SECTION 5.01. Conditions to Signing

     36  

SECTION 5.02. Conditions Precedent to Funding of Term Loan

     37   ARTICLE VI. AFFIRMATIVE COVENANTS      37  

SECTION 6.01. Financial Statements and Other Information

     37  

 

i



--------------------------------------------------------------------------------

SECTION 6.02. Notices of Material Events

     39  

SECTION 6.03. Existence; Conduct of Business

     39  

SECTION 6.04. Payment of Obligations

     39  

SECTION 6.05. Maintenance of Properties

     39  

SECTION 6.06. Insurance

     40  

SECTION 6.07. Books and Records and Visitation Rights

     40  

SECTION 6.08. Compliance with Laws

     40  

SECTION 6.09. Use of Proceeds

     40  

SECTION 6.10. Beneficial Ownership

     40   ARTICLE VII. NEGATIVE COVENANTS      41  

SECTION 7.01. Liens

     41  

SECTION 7.02. Fundamental Changes

     42  

SECTION 7.03 Transactions with Affiliates

     42  

SECTION 7.04. Debt to Capitalization Ratio

     42   ARTICLE VIII. EVENTS OF DEFAULT      43  

SECTION 8.01. Events of Default

     43   ARTICLE IX. THE ADMINISTRATIVE AGENT      45  

SECTION 9.01. Authorization and Action

     45  

SECTION 9.02. No Reliance

     45  

SECTION 9.03. Capacity as Lender

     46  

SECTION 9.04. Lender Credit Decision

     46  

SECTION 9.05. Indemnification

     46  

SECTION 9.06. Successor Administrative Agent

     46  

SECTION 9.07. ERISA Representations

     47   ARTICLE X. MISCELLANEOUS      48  

SECTION 10.01. Notices

     48  

SECTION 10.02. Waivers; Amendments

     49  

SECTION 10.03. Costs and Expenses and Indemnification

     50  

SECTION 10.04. Assignments and Participations

     51  

SECTION 10.05. Survival

     54  

SECTION 10.06. Counterparts; Integration; Effectiveness

     54  

SECTION 10.07. Severability

     55  

SECTION 10.08. Right of Setoff

     55  

SECTION 10.09. Governing Law; Jurisdiction; Etc.

     55  

SECTION 10.10. Headings

     56  

SECTION 10.11. Confidentiality

     56  

SECTION 10.12. USA Patriot Act

     57  

SECTION 10.13. No Fiduciary Duty

     57  

SECTION 10.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     58  

SECTION 10.15. WAIVER OF JURY TRIAL

     58  

 

ii



--------------------------------------------------------------------------------

SCHEDULE I    Term Loan Commitments SCHEDULE II    Acquisition Funding
Conditions SCHEDULE III    Liens SCHEDULE IV    Disclosed Matters EXHIBIT A   
Form of Assignment and Acceptance EXHIBIT B    Form of Term Note EXHIBIT C   
Form of Notice of Interest Segment Selection EXHIBIT D    Form of Solvency
Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of September 4, 2019
among:

(a)      PARKER-HANNIFIN CORPORATION, an Ohio corporation (the “Borrower”);

(b)      the financial institutions listed on the signature pages hereof and
each other Eligible Transferee (as defined below) that from time to time becomes
a party hereto pursuant to Section 10.04(b) hereof (collectively, the “Lenders”
and, individually, each a “Lender”); and

(c)      KEYBANK NATIONAL ASSOCIATION, as joint lead arranger, sole bookrunner
and the administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

WITNESSETH

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility to the Borrower in the amount of $925,000,000, and the Lenders are
prepared to do so on and subject to the terms and conditions of this Agreement;

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms.    As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” means the acquisition of all of the outstanding capital stock of
Exotic Metals by the Borrower pursuant to the terms of the Acquisition
Agreement.

“Acquisition Agreement” means that certain Share Purchase Agreement, dated as of
July 26, 2019, by and among the Borrower, Exotic Metals and the shareholders and
seller representative named therein, as the same may from time to time be
amended or otherwise modified.

“Acquisition Funding Conditions” means all of those conditions set forth on
Schedule II hereto.

“Administrative Agent” has the meaning specified in the recital of the parties
to this Agreement.

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” means a Defaulting Lender or an Insolvent Lender.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the specified Person.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery or corruption (including, without limitation,
the Foreign Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.),
as amended, and the rules and regulations thereunder).

“Applicable Law” means, as to any Person, all applicable laws binding upon such
Person or to which such a Person is subject.

“Applicable Rate” means, for any day, (a) with respect to any LIBOR Fixed Rate
Interest Segments, the applicable rate per annum set forth below for each Rating
Level Period under the caption “Fixed Rate Spread”, (b) with respect to any Base
Rate Interest Segment, the applicable rate per annum set forth below for each
Rating Level Period under the caption “Base Rate Spread”, and (c) with respect
to any Term Loan Ticking Fee Period, the applicable rate per annum set forth
below for each Rating Level Period under the caption “Ticking Fee”:

 

    Rating Level Period    Fixed Rate Spread   Base Rate Spread   Ticking Fee

    Rating Level I Period

   0.750%   0%   0.060%

    Rating Level II Period

   0.875%   0%   0.070%

    Rating Level III Period

   1.000%   0%   0.090%

    Rating Level IV Period

   1.125%   0.125%   0.100%

    Rating Level V Period

   1.250%   0.250%   0.125%

    Rating Level VI Period

   1.375%   0.375%   0.175%

provided that (a) if the Moody’s Rating, the S&P Rating and the Fitch Rating
fall into different Rating Level Periods, then the applicable Rating Level
Period shall be deemed to be the Rating Level Period that includes the lower of
the two highest Debt Rating levels, (b) if the two highest

 

2



--------------------------------------------------------------------------------

Debt Rating levels are equivalent, the applicable Rating Level Period shall be
deemed to be the Rating Level Period that includes the two highest Debt Rating
levels, (c) for purposes of this definition, any change in the Applicable Rate
by reason of a change in the Moody’s Rating, the S&P Rating or the Fitch Rating
shall be effective as of the date on which such change is first announced by the
applicable rating agency, and (d) Rating Level Period VI shall include a period
during which two or all of S&P, Moody’s and Fitch shall not have a Debt Rating
in effect.

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in accordance
with Section 10.04 and in substantially the form of Exhibit A.

“Availability Date” means the earliest of (a) the Closing Date, (b) the valid
termination of the Borrower’s or any of the Borrower’s subsidiaries’ obligations
to consummate the Acquisition under the Acquisition Agreement in accordance with
its terms, (c) the early termination of all the Term Loan Commitments under
Section 2.04, and (d) July 26, 2020 (the “Initial Outside Date”); provided that,
to the extent the Initial Outside Date is extended in accordance with the terms
of Sections 9.01 and 11.16 of the Acquisition Agreement (as in effect on
July 26, 2019), the Initial Outside Date shall, upon written notice of such
extension by the Borrower to the Administrative Agent, be extended to such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.

“Bail-In Legislation” means:

(a)      in relation to an EEA Member Country which has implemented, or which at
any time implements, Article 55 BRRD, the relevant implementing law or
regulation 13 as described in the EU Bail-In Legislation Schedule from time to
time; and

(b)      in relation to any state other than such an EEA Member Country or (to
the extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-Down and Conversion Powers contained in
that law or regulation.

“Base Rate” means, at any time, a rate per annum equal to the highest of
(a) zero, (b) the Prime Rate, (c) one-half of one percent (1/2%) in excess of
the Federal Funds Effective Rate, or (d) one hundred (100.00) basis points in
excess of the London Interbank Offered Rate for loans in Dollars with an
Interest Period of one month (or, if such day is not a Business Day, such rate
as calculated on the most recent Business Day). Any change in the Base Rate
shall be effective immediately from and after such change in the Base Rate.

“Base Rate Interest Segment” means a portion of the Term Loan that bears
interest at the Derived Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

3



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the recital of the parties to this
Agreement.

“Business Day” means a day (a) on which banks are not required or authorized to
close in New York City or Cleveland, Ohio, and (b) if the applicable Business
Day relates to any LIBOR Fixed Rate Interest Segment, on which dealings are
carried on in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means any of the following events:

(a)      the Borrower is merged, consolidated or reorganized into or with
another corporation or other Person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then outstanding securities of such corporation or other Person
that is the survivor of such merger, consolidation or reorganization immediately
after such transaction is held in the aggregate by the holders of Voting Stock
immediately prior to such transaction;

(b)      the Borrower sells all or substantially all of its Property to any
other corporation or other Person, and less than a majority of the combined
voting power of the then outstanding securities of such corporation or other
Person immediately after such transaction is held in the aggregate by the
holders of Voting Stock immediately prior to such sale; or

(c)      any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable, except
that for purposes of this subsection (c) such person or group shall be deemed to
have “beneficial ownership” of all shares that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), other than any “person” or “group” that is a Wholly-Owned
Subsidiary of the Borrower, is or becomes the “beneficial owner” (as such term
is used in Rule 13d-3 promulgated pursuant to the Exchange Act), directly or
indirectly, of more than forty percent (40%) of the aggregate voting power of
all Voting Stock of the Borrower.

 

4



--------------------------------------------------------------------------------

“Closing Date” means the date on which the Acquisition is consummated in
accordance with the Acquisition Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agent” refers to the joint lead arrangers and co-syndication
agents set forth on the cover page of this Agreement.

“Debt Rating” means the Moody’s Rating, the S&P Rating or the Fitch Rating.

“Debt to Capitalization Ratio” means, at any time, the ratio of (a) Total Debt
to (b) Total Capitalization.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund the Term Loan required to be made hereunder in accordance with the terms
hereof within two Business Days of the date such funding was required (unless
such Lender shall have notified the Administrative Agent and the Borrower in
writing of its good faith determination that a condition under Section 5.02
hereof to its obligation to fund the Term Loan shall not have been satisfied);
(b) has notified the Borrower or the Administrative Agent in writing that it
does not intend to comply with any of its funding obligations under this
Agreement (unless such Lender shall have notified the Administrative Agent and
the Borrower in writing of its good faith determination that a condition under
Section 5.02 hereof to its obligation to fund the Term Loan shall not have been
satisfied) or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit; (c) has failed, within
three Business Days after receipt of a written request from the Administrative
Agent or the Borrower to confirm that it will comply with the terms of this
Agreement relating to its obligation to fund the Term Loan, and such request
states that the requesting party has reason to believe that the Lender receiving
such request may fail to comply with such obligation, and states such reason
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower); or (d) has failed to pay to the Administrative Agent or
any other Lender when due an amount owed by such Lender to the Administrative
Agent or any other Lender pursuant to the terms of this Agreement, unless such
amount is subject to a good faith dispute or such failure has been cured. Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

 

5



--------------------------------------------------------------------------------

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Rate (from time to time in effect) for Base Rate Interest Segments plus the Base
Rate.

“Derived LIBOR Fixed Rate” means a rate per annum equal to the sum of the
Applicable Rate (from time to time in effect) for LIBOR Fixed Rate Interest
Segments plus the LIBOR Rate.

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule IV.

“Disqualified Lender” means competitors of the Borrower and its Subsidiaries
that have been specified in writing to the Administrative Agent and the Lenders
from time to time by the Borrower; provided that no such updates to the list
shall be deemed to retroactively disqualify any parties that have previously
acquired an assignment or participation interest in respect of the Term Loan
Commitments or Term Loans from continuing to hold or vote such previously
acquired assignments and participations on the terms set forth herein for
Lenders that are not Disqualified Lenders.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollars” and “$” mean lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not the Borrower,
a Subsidiary, an Affiliate of the Borrower, a natural person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person), a Disqualified Lender or any Affected Lender.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise).

 

6



--------------------------------------------------------------------------------

“Environmental Claim” means, with respect to any Person, any written or oral
notice, claim, demand or other communication (collectively, a “claim”) by any
other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other Property, personal injuries, fines or penalties arising out of, based
on or resulting from (i) the presence, or Release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law. The term “Environmental Claim” shall include, without
limitation, any claim by any Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

7



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Term Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan or Term Loan Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.12) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.10(g) and
(d) any withholding Taxes imposed under FATCA.

“Exotic Metals” means EMFCO Holdings Incorporated, a Washington corporation.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Signing Date.

“Fee Letter” means the Fee Letter between the Borrower and the Administrative
Agent dated as of August 12, 2019, as the same may from time to time be amended,
restated or otherwise modified.

“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.

“Fitch” means Fitch Ratings, or any successor thereto.

 

8



--------------------------------------------------------------------------------

“Fitch Rating” means, at any time, the then current rating by Fitch (including
the failure to rate) of the Borrower’s senior, unsecured, non-credit-enhanced
long-term indebtedness for money borrowed.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any government or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to Property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of Property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such

 

9



--------------------------------------------------------------------------------

Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on Property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Party” has the meaning specified in Section 10.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Initial Outside Date” has the meaning specified in the definition of
Availability Date.

“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) is or has become insolvent or is the subsidiary
of a Person that is or has become insolvent; (b) has become the subject of a
proceeding under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; or (c) has become the
subject of a Bail-In Action; provided that a Lender shall not be an Insolvent
Lender solely by virtue of the ownership or acquisition or control of an equity
interest in such Lender or a parent company thereof by a Governmental Authority,
so long as such ownership or acquisition or control does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any Insolvent Lender shall cease to be an Insolvent Lender when the
Administrative Agent determines, in its reasonable discretion, that such
Insolvent Lender is no longer an Insolvent Lender based upon the characteristics
set forth in this definition.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Period” means, with respect to a LIBOR Fixed Rate Interest Segment,
the period commencing on the date such LIBOR Fixed Rate Interest Segment is made
and ending on the last day of such period, as selected by the Borrower pursuant
to the provisions hereof, and, thereafter (unless such LIBOR Fixed Rate Interest
Segment is converted to a Base Rate Interest Segment), each subsequent period
commencing on the last day of the immediately preceding

 

10



--------------------------------------------------------------------------------

Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a LIBOR Fixed Rate Interest Segment shall be one month, two months, three
months or six months, in each case as the Borrower may select upon notice, as
set forth in Section 2.05 hereof; provided that, if the Borrower shall fail to
select the duration of any Interest Period at least three Business Days prior to
the Interest Adjustment Date applicable to such LIBOR Fixed Rate Interest
Segment, the Borrower shall be deemed to have converted such LIBOR Fixed Rate
Interest Segment to a Base Rate Interest Segment at the end of the then current
Interest Period. Any Interest Period that would otherwise end after the Term
Loan Maturity Date shall end on the Term Loan Maturity Date.

“Interest Segment” means a Base Rate Interest Segment or a LIBOR Fixed Rate
Interest Segment.

“KeyBank” means KeyBank National Association and its successors.

“Lenders” has the meaning specified in the recital of the parties to this
Agreement and shall include each Lender that is listed on Schedule I, and each
other Person that from time to time becomes a party hereto as a “Lender”
pursuant to Section 10.04.

“LIBOR Fixed Rate” means for any Interest Period for each LIBOR Fixed Rate
Interest Segment, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of one percent) equal to the rate of interest, determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Interest Segment, as listed as the London
interbank offered rate, as published by Thomson Reuters or Bloomberg (or, if for
any reason such rate is unavailable from Thomson Reuters or Bloomberg, from any
other similar company or service that provides rate quotations comparable to
those currently provided by Thomson Reuters or Bloomberg) for Dollar deposits in
immediately available funds with a maturity comparable to such Interest Period.
Notwithstanding the foregoing, if at any time the LIBOR Fixed Rate, as
determined above, is less than zero, it shall be deemed to be zero for purposes
of this Agreement.

“LIBOR Fixed Rate Interest Segment” means a portion of the Term Loan that bears
interest at the Derived LIBOR Fixed Rate.

“LIBOR Rate” means, for any Interest Period for each LIBOR Fixed Rate Interest
Segment, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the LIBOR Fixed Rate for such Interest Period, by (b) a percentage
equal to one hundred percent (100%) minus the Reserve Percentage for such
Interest Period.

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, assignment, deemed trust, security interest or other
arrangement or condition that secures payment or performance of an obligation of
the Borrower or any of its Subsidiaries, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any

 

11



--------------------------------------------------------------------------------

of the foregoing), and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, the Term Notes and the Fee
Letter, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” or “Material Adverse Change” means a material adverse
effect on or a material adverse change in (a) the business, condition (financial
or otherwise), operations, performance or Properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower or of the
Borrower and its Subsidiaries taken as a whole to perform any of their
obligations under this Agreement or any of the other Loan Documents to which
they are parties, or (c) the rights of or benefits available to the Lenders or
the Administrative Agent under this Agreement or any of the other Loan
Documents.

“Material Indebtedness” means (a) Indebtedness (other than the Term Loan), or
(b) obligations in respect of one or more Hedging Agreements, of any one or more
of the Borrower and its Subsidiaries in an aggregate principal amount (whether
or not drawn) exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

“Maximum Rate” has the meaning specified in Section 2.04(c).

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Moody’s Rating” means, at any time, the then current rating by Moody’s
(including the failure to rate) of the Borrower’s senior, unsecured,
non-credit-enhanced long-term indebtedness for money borrowed.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Term Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are

 

12



--------------------------------------------------------------------------------

Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.12.

“Participant” has the meaning specified in Section 10.04(e).

“Participant Register” has the meaning specified in Section 10.04(e).

“Patriot Act” has the meaning specified in Section 10.12.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)      Liens imposed by law for taxes, employment insurance, pension
obligations, other social security obligations, and vacation pay that are not
yet due or are being contested in compliance with Section 6.04;

(b)      carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 6.04;

(c)      pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)      cash deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e)      judgment liens in respect of judgments that do not constitute an Event
of Default under subpart (k) of Section 8.01; and

(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real Property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected Property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of

 

13



--------------------------------------------------------------------------------

ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Process Agent” shall have the meaning specified in Section 10.09(d).

“Prime Rate” means the interest rate determined by the Administrative Agent to
be the interest rate established from time to time as KeyBank’s prime rate,
whether or not such rate is publicly announced. The Prime Rate may not be the
lowest interest rate charged by KeyBank for commercial or other extensions of
credit. Each change in the Prime Rate shall be effective immediately from and
after such change.

“Property” means any right or interest in or to any and all tangible and
intangible assets and properties, including cash, securities, accounts, revenues
and contract rights.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
such amount multiplied by a fraction, the numerator of which is the amount of
such Lender’s Term Loan Commitment as in effect at such time (or, if the Term
Loan Commitments shall have expired or been terminated, the amount of such
Lender’s principal outstanding of the Term Loan at such time), and the
denominator of which is the aggregate Term Loan Commitments at such time (or, if
the Term Loan Commitments shall have expired or been terminated, the principal
outstanding of the Term Loan).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Dates” means March 31, June 30, September 30 and December 31 in each
year, the first of which shall be the first such day after the Signing Date;
provided that, if any such day is not a Business Day, the relevant Quarterly
Date shall be the immediately preceding Business Day.

“Rating Level Period” means a Rating Level I Period, Rating Level II Period,
Rating Level III Period, Rating Level IV Period, Rating Level V Period or Rating
Level VI Period, as applicable.

“Rating Level I Period” means any period during which the S&P Rating is A+ or
better, the Moody’s Rating is A1 or better or the Fitch Rating is A+ or better.

“Rating Level II Period” means any period during which the S&P Rating is A, the
Moody’s Rating is A2 or the Fitch Rating is A.

“Rating Level III Period” means any period during which the S&P Rating is A-,
the Moody’s Rating is A3 or the Fitch Rating is A-.

“Rating Level IV Period” means any period during which the S&P Rating is BBB+,
the Moody’s Rating is Baa1 or the Fitch Rating is BBB+.

 

14



--------------------------------------------------------------------------------

“Rating Level V Period” means any period during which the S&P Rating is BBB, the
Moody’s Rating is Baa2 or the Fitch Rating is BBB.

“Rating Level VI Period” means any period that is not a Rating Level I Period,
Rating Level II Period, Rating Level III Period, Rating Level IV Period or
Rating Level V Period, and shall include a period during which two or all of
S&P, Moody’s and Fitch shall not have a Debt Rating in effect.

“Recipient” means (a) the Administrative Agent, or (b) any Lender, as
applicable.

“Register” has the meaning specified in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.

“Replacement Lender” has the meaning specified in Section 2.12(b).

“Required Lenders” means, at any time, Lenders having (a) prior to the Term Loan
Funding Date, Term Loan Commitments representing more than fifty percent (50%)
of the aggregate Term Loan Commitments, and (b) on and after the Term Loan
Funding Date, portions of the Term Loan representing more than fifty percent
(50%) of the outstanding principal of the Term Loan; provided that, prior to the
Term Loan Funding Date, Term Loan Commitments held by any Affected Lender shall
be excluded for purposes of making a determination of Required Lenders.

“Reserve Percentage” means, for any Interest Period for each LIBOR Fixed Rate
Interest Segment, the reserve percentage (if any) applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the Board (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with deposits exceeding $1,000,000,000 with respect to liabilities
or Property consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on LIBOR Fixed Rate Interest Segments is determined)
having a term equal to such Interest Period.

“Resolution Authority” means any body which has authority to exercise any
Write-Down and Conversion Powers.

“S&P” means S&P Global Ratings or any successor thereto.

 

15



--------------------------------------------------------------------------------

“S&P Rating” means, at any time, the then current rating by S&P (including the
failure to rate) of the Borrower’s senior, unsecured, non-credit-enhanced
long-term indebtedness for money borrowed.

“Sanctions” means any sanctions enacted, administered, imposed or enforced from
time to time by (a) the U.S. government, including those administered by the
U.S. Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom, or other relevant
sanctions authorities.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Signing Date” has the meaning specified in Section 5.01.

“Solvency Certificate” means a solvency certificate in the form of Exhibit D
hereto.

“Specified Default” means any Default or Event of Default existing under
Sections 8.01(b), 8.01(d) (solely with respect to breaches of Sections 6.09,
7.01 (solely with respect to intentional breaches thereof by the Borrower) and
7.02), and 8.01(h) through (j) (solely with respect to the Borrower).

“Subsidiary” means, with respect to any Person, at any date, any other Person a
majority of the Voting Stock of which is owned by such first Person, or by such
first Person and one or more Subsidiaries thereof, or by one or more
Subsidiaries thereof. Unless otherwise specified, “Subsidiary” means a
Subsidiary of the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means the loan made to the Borrower by the Lenders in the original
principal amount of Nine Hundred Twenty-Five Million Dollars ($925,000,000), in
accordance with Section 2.01 hereof.

“Term Loan Commitment” means the obligation hereunder of each Lender to
participate in the making of the Term Loan, up to the amount set forth opposite
such Lender’s name under the column headed “Term Loan Commitment Amount” as set
forth on Schedule I hereto. As of the Signing Date, the aggregate amount of the
Term Loan Commitments is $925,000,000.

“Term Loan First Principal Payment Date” means the first Quarterly Date
following the Term Loan Funding Date, or, if the first Quarterly Date following
the Term Loan Funding Date is less than ninety (90) days from the Term Loan
Funding Date, then the next subsequent Quarterly Date.

“Term Loan Funding Date” means the date that is on or prior to the Availability
Date and all of the Acquisition Funding Conditions have been satisfied.

 

16



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means the date that is one day before the fourth
anniversary of the Term Loan Funding Date.

“Term Loan Principal Payment Amount” means an amount equal to Eleven Million
Five Hundred Sixty-Two Thousand Five Hundred Dollars ($11,562,500).

“Term Loan Ticking Fee Period” means the period commencing on the date that is
sixty (60) days after the Signing Date and ending on (and including) the
Availability Date.

“Term Note” means a Term Note, in the form of the attached Exhibit B executed
and delivered pursuant to Section 2.02 hereof.

“Total Capitalization” means, at any time, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) the aggregate outstanding
principal amount of Indebtedness of the Borrower and its Subsidiaries for or in
respect of borrowed money at such time; plus (b) total shareholders’ equity as
set forth in the Borrower’s then most recent financial statements delivered
hereunder.

“Total Debt” means, at any time, the aggregate outstanding principal amount of
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis;
provided that, there shall be excluded from Total Debt the amount of any
Indebtedness incurred by the Borrower or its Subsidiaries under any offering of
notes to the extent the proceeds thereof are (a) intended to be used to finance
one or more acquisitions permitted hereunder and (b) held by the Borrower or any
Subsidiary in a segregated account pending such application (or pending the
redemption of such notes in the event any such acquisition is not consummated),
until such time as such proceeds are released from such segregated account.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of the Term Loan, and
the use of the proceeds thereof.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed at
Maastricht on February 7, 1992, and came into force on November 1, 1993), as
amended from time to time.

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.10(g).

 

17



--------------------------------------------------------------------------------

“Voting Stock” means, at any time, the outstanding securities or other ownership
interests of a Person entitled to vote generally in an election of directors or
other Persons performing similar functions of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Wholly-Owned Subsidiary” means any Subsidiary one hundred percent (100%) of the
Voting Stock of which (other than directors’ qualifying shares) is owned,
directly or indirectly, beneficially and of record, by the Borrower.

“Write-Down and Conversion Powers” means:

(a)      in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;

(b)      in relation to any other applicable Bail-In Legislation:

(i)      any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)      any similar or analogous powers under that Bail-In Legislation; and

(c)      in relation to any UK Bail-In Legislation:

(i)      any powers under that UK Bail-In Legislation to cancel, transfer or
dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

(ii)      any similar or analogous powers under that UK Bail-In Legislation.

 

18



--------------------------------------------------------------------------------

SECTION 1.02. Computation of Time Periods; Terms Generally.

(a)      In this Agreement in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” mean “to but excluding”.

(b)      The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); any reference herein to any Person shall be construed to
include such Person’s successors and assigns; the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

(c)      Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. If the Borrower
adopts the International Financial Reporting Standards, and such change or
adoption results in a change in the calculation of any component (or components
in the aggregate) of the financial covenant set forth in Section 7.04 hereof or
the related financial definitions, at the option of the Administrative Agent,
the Required Lenders or the Borrower, the parties hereto will enter into good
faith negotiations to amend such financial covenant and financial definitions in
such

 

19



--------------------------------------------------------------------------------

manner as the parties shall agree, each acting reasonably, in order to reflect
fairly such change or adoption so that the criteria for evaluating the financial
condition of the Borrower and its Subsidiaries shall be the same in commercial
effect after, as well as before, such change or adoption is made (in which case
the method and calculating such financial covenants and definitions hereunder
shall be determined in the manner so agreed); provided that, until so amended,
such calculations shall continue to be computed in accordance with GAAP as in
effect prior to such change or adoption. For clarification purposes, the parties
hereto acknowledge and agree that in no event will any lease that would have
been categorized as an operating lease as determined in accordance with GAAP as
in effect on December 31, 2018 be considered a capital lease for any purpose of
this Agreement.

ARTICLE II.

AMOUNTS AND TERMS OF THE TERM LOAN

SECTION 2.01. Term Loan. Subject only to the satisfaction of the Acquisition
Funding Conditions, the Lenders, pursuant to the Term Loan Commitments, shall
make the Term Loan to the Borrower on the Term Loan Funding Date in the amount
of Nine Hundred Twenty-Five Million Dollars ($925,000,000). The Term Loan shall
be payable in consecutive quarterly installments equal to the Term Loan
Principal Payment Amount, commencing on the Term Loan First Principal Payment
Date, and continuing on each Quarterly Date thereafter, with the balance thereof
payable in full on the Term Loan Maturity Date. The Borrower shall notify the
Administrative Agent, in accordance with the notice provisions of Section 2.05
hereof, whether the Term Loan will be a Base Rate Interest Segment or one or
more LIBOR Fixed Rate Interest Segments. The Term Loan may be a mixture of a
Base Rate Interest Segment and one or more LIBOR Fixed Rate Interest Segments.
Once the Term Loan is made, any portion of the Term Loan repaid may not be
re-borrowed. The Term Loan Commitments shall terminate on the earlier of (a) the
date that the Term Loan has been made and (b) the Availability Date.

SECTION 2.02. Evidence of Indebtedness. Upon the request of a Lender, to
evidence the obligation of the Borrower to repay the portion of the Term Loan
made by such Lender and to pay interest thereon, the Borrower shall execute a
Term Note, payable to such Lender and its registered assigns in the principal
amount of its Term Loan Commitment; provided that the failure of such Lender to
request a Term Note shall in no way detract from the Borrower’s obligations to
such Lender hereunder.

SECTION 2.03. Interest.

(a)      Term Loan.

(i)      Base Rate Interest Segment. With respect to any portion of the Term
Loan that is a Base Rate Interest Segment, the Borrower shall pay interest on
the unpaid principal amount thereof outstanding from time to time from the date
thereof until paid, commencing on the Term Loan First Principal Payment Date ,
and continuing on each Quarterly Date thereafter and at the maturity thereof, at
the Derived Base Rate from time to time in effect.

 

20



--------------------------------------------------------------------------------

(ii)      LIBOR Fixed Rate Interest Segments. With respect to any portion of the
Term Loan that is a LIBOR Fixed Rate Interest Segment, the Borrower shall pay
interest on the unpaid principal amount of such LIBOR Fixed Rate Interest
Segment outstanding from time to time, with the interest rate to be fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Rate for LIBOR Fixed Rate Interest Segments), at the Derived
LIBOR Fixed Rate. Interest on such LIBOR Fixed Rate Interest Segment shall be
payable on each Interest Adjustment Date with respect to an Interest Period
(provided that, if an Interest Period shall exceed three months, the interest
must also be paid every three months, commencing three months from the beginning
of such Interest Period).

(b)      Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur and be continuing, upon the election of the
Administrative Agent or the Required Lenders, the Borrower shall pay interest on
the outstanding principal amount of the Term Loan, and on the unpaid amount of
all interest, fees and other amounts payable by the Borrower hereunder, such
interest to be payable on demand, at a rate per annum equal at all times to
(i) in the case of any amount of principal, two percent (2%) per annum above the
rate per annum required to be paid pursuant to subsection (a) above, and (ii) in
the case of all other amounts, two percent (2%) per annum above the Derived Base
Rate.

(c)      Limitation on Interest. In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Term Loan or,
if it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, apply any excess to the payment of outstanding
principal, expenses, fees, or premiums rather than interest.

Section 2.04.    Termination of the Term Loan Commitments. The Borrower may at
any time, upon not less than three Business Days’ notice to the Administrative
Agent, which shall be irrevocable, terminate in whole the Term Loan Commitments,
provided that any notice of termination may state that it is conditioned upon
the effectiveness of other credit facilities or the receipt of proceeds from
another transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent) if such condition is not satisfied.

Section 2.05.    Notice of Credit Events; Funding of Interest Segments.

(a)      Notice of Credit Events. The Borrower shall provide to the
Administrative Agent a Notice of Interest Segment Selection, in the form of
Exhibit C hereto, prior to (i) 11:00 A.M. (Eastern Time) on the proposed date of
selection of, or conversion of an Interest Segment to, a Base Rate Interest
Segment, and (ii) 11:00 A.M. (Eastern Time) three Business Days (or, with
respect to the initial funding of the Term Loan, such shorter period as the
Administrative Agent and the Lenders may agree) prior to the proposed date of
selection of, continuation of, or

 

21



--------------------------------------------------------------------------------

conversion of an Interest Segment to, a LIBOR Fixed Rate Interest Segment;
provided that, if the Borrower shall have failed to timely provide a Notice of
Interest Segment Selection under subpart (ii) above with respect to the initial
funding of the Term Loan, the Term Loan on the Term Loan Funding Date shall be
composed of a Base Rate Interest Segment.

(b)      Conversion and Continuation of Interest Segments.

(i)      At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the Lenders shall convert a
Base Rate Interest Segment to one or more LIBOR Fixed Rate Interest Segments at
any time and shall convert a LIBOR Fixed Rate Interest Segment to a Base Rate
Interest Segment on any Interest Adjustment Date applicable thereto.

(ii)      At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the Lenders shall continue
one or more LIBOR Fixed Rate Interest Segments as of the end of the applicable
Interest Period as a new LIBOR Fixed Rate Interest Segment with a new Interest
Period.

(iii)      Upon the occurrence and during the continuation of any Event of
Default, each LIBOR Fixed Rate Interest Segment may, at the election of the
Required Lenders, on the last day of the then existing Interest Period therefor,
convert into a Base Rate Interest Segment, and the obligations of the Lenders to
make or convert Interest Segments into, or to continue, LIBOR Fixed Rate
Interest Segments shall be suspended until such Event of Default no longer
exists.

(c)      Minimum Amount for Interest Segments.    Each request for:

(i)      a Base Rate Interest Segment shall be in the amount of not less than
Ten Million Dollars ($10,000,000), increased by increments of One Million
Dollars ($1,000,000); and

(ii)      a LIBOR Fixed Rate Interest Segment shall be in the amount of not less
than Ten Million Dollars ($10,000,000), increased by increments of One Million
Dollars ($1,000,000).

(d)      Funding by Lenders. Each Lender shall, before 11:00 A.M. (Eastern time)
on the Term Loan Funding Date, make available for the account of its lending
office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of the Term Loan. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article V, the Administrative Agent will wire
or deposit the proceeds of the Term Loan, in same day funds, to the account of
the Borrower.

(e)      Obligations Several. The failure of any Lender to make its portion of
the Term Loan shall not relieve any other Lender of its obligation hereunder to
make its portion of the

 

22



--------------------------------------------------------------------------------

Term Loan on the Term Loan Funding Date, but no Lender shall be responsible for
the failure of any other Lender to make their portion of the Term Loan.

SECTION 2.06. Payment on the Term Loan and Other Obligations.

(a)      Payments Generally. Each payment made hereunder or under any other Loan
Document by the Borrower shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

(b)      Payments in Dollars. All payments (including prepayments) of the
principal of or interest on the Term Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by the Borrower
under this Agreement, shall be made in Dollars. All payments described in this
subsection (b) shall be remitted to the Administrative Agent, at the address of
the Administrative Agent for notices referred to in Section 10.01 hereof for the
account of the Lenders not later than 11:00 A.M. (Eastern time) on the due date
thereof in immediately available funds. Any such payments received by the
Administrative Agent after 11:00 A.M. (Eastern time) shall be deemed to have
been made and received on the next Business Day.

(d)      Payments to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender its ratable shares, if any, of the amount of principal, interest,
and facility and other fees received by the Administrative Agent for the account
of such Lender. Payments received by the Administrative Agent shall be delivered
to the Lenders in immediately available funds. Each Lender shall record any
principal, interest or other payment, the principal amounts of Base Rate
Interest Segments and LIBOR Fixed Rate Interest Segments, all prepayments and
the applicable dates, including Interest Periods, with respect to its portion of
the Term Loan made, and payments received by such Lender, by such method as such
Lender may generally employ; provided that failure to make any such entry shall
in no way detract from the obligations of the Borrower under this Agreement or
any Term Note. The aggregate unpaid amount of the Term Loan, types of Interest
Segments, Interest Periods and similar information with respect to the Term Loan
set forth on the records of the Administrative Agent shall be rebuttably
presumptive evidence with respect to such information, including the amounts of
principal, interest and fees owing to each Lender.

(e)      Timing of Payments. Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on the Term Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on the Term Loan; provided
that, with respect to a LIBOR Fixed Rate Interest Segment, if the next Business
Day shall fall in the succeeding calendar month, such payment shall be made on
the preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

(f)      Computations. All computations (i) of interest in respect of LIBOR
Fixed Rate Interest Segments and of fees (including ticking fees) and other
amounts hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but

 

23



--------------------------------------------------------------------------------

excluding the last day) occurring in the period for which such interest or fees
are payable, and (ii) of interest in respect of all other interest segments
(including Base Rate Interest Segments) shall be made on the basis of a year of
365 or 366 days, as the case may be, for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest is payable. Each determination by the Administrative Agent of an
interest rate or fee hereunder made in accordance with the provisions of this
Agreement shall be conclusive and binding for all purposes, absent manifest
error.

(g)      Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to any Lender hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each such Lender on such due date an amount equal to the amount
then due such Lender. If and to the extent the Borrower shall not have so made
such payment in full to the Administrative Agent, each such Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Effective Rate.

SECTION 2.07. Prepayment.

(a)      Right to Prepay. The Borrower shall have the right at any time or from
time to time to prepay, on a pro rata basis for all of the Lenders, all or any
part of the principal amount of the Term Loan. Such payment shall include
interest accrued on the amount so prepaid to the date of such prepayment and
shall be without any premium or penalty (other than any amount payable under
Section 2.09(f) hereof with respect to the amount being prepaid). Each
prepayment of the Term Loan shall be applied as directed by the Borrower.

(b)      Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Interest Segment by
no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a LIBOR Fixed Rate Interest Segment by no
later than 1:00 P.M. (Eastern time) two Business Days before the Business Day on
which such prepayment is to be made: provided that any notice of prepayment may
state that it is conditioned upon the incurrence of other Indebtedness or the
receipt of proceeds from another transaction, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent) if such
condition is not satisfied.

(c)      Minimum Amount. Each prepayment of a LIBOR Fixed Rate Interest Segment
and Base Rate Interest Segment shall be in the principal amount of not less than
Ten Million Dollars ($10,000,000), increased by increments of One Million
Dollars ($1,000,000).

SECTION 2.08. Payment of Fees.

(a)      Term Loan Ticking Fee. The Borrower shall pay to the Administrative
Agent, for the ratable account of the Lenders, as a consideration for the Term
Loan Commitments, a ticking fee during the Term Loan Ticking Fee Period, payable
quarterly, at a rate per annum equal to the

 

24



--------------------------------------------------------------------------------

Applicable Rate multiplied by the average daily outstanding aggregate amount of
the Term Loan Commitments during such quarter or other period. The ticking fee
shall be payable quarterly in arrears, commencing on the first Quarterly Date
following the commencement of the Term Loan Ticking Fee Period and continuing on
each Quarterly Date thereafter, and on the Availability Date.

(b)      Lender Fees. The Borrower agrees to pay to the Administrative Agent,
for the ratable account of the Lenders, upfront fees payable to the Lenders in
the amounts and at the times specified in the Fee Letter to the extent not paid
on the Signing Date.

(c)      Agent Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times specified in the
Fee Letter with respect to the performance of its agency functions hereunder.

SECTION 2.09. Increased Costs, Illegality, Etc.

(a)      Change in Law. If, due to either (i) the introduction of or any change
in or in the interpretation or application (to the extent any such introduction
or change occurs after the date hereof) of any law or regulation, or
(ii) compliance with any direction, guideline or request from any central bank
or other Governmental Authority adopted or made after the date hereof (whether
or not having the force of law), there shall be any increase in the cost to, or
reduction in the amount receivable by, any Lender in connection with agreeing to
make or making, continuing, converting to, funding or maintaining LIBOR Fixed
Rate Interest Segments or Base Rate Interest Segments, then the Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost or reduction. A certificate as to the amount of such increased
cost, submitted the Borrower by such Lender, shall be conclusive and binding for
all purposes, absent manifest error. For purposes of this Section 2.09, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Signing Date.

(b)      Capital Requirements. If any Lender determines in good faith that
compliance with any law or regulation enacted or introduced after the date
hereof or any guideline or request from any central bank or other Governmental
Authority adopted or made after the date hereof (whether or not having the force
of law) affects or would affect liquidity requirements or the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender, and that the amount of such capital or liquidity
requirement is increased by or based upon the existence of such Lender’s
Commitment or the Interest Segments, then, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender therefor to the extent that such Lender reasonably determines such
increase in capital or liquidity

 

25



--------------------------------------------------------------------------------

requirement to be allocable to the existence of such Lender’s Term Loan
Commitment, or to the issuance or maintenance of Interest Segments. A
certificate as to such amounts submitted to the Borrower (with a copy to the
Administrative Agent) by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

(c)      Rates Unavailable or Not Covering Costs. If, with respect to any LIBOR
Fixed Rate Interest Segments, (i) the Administrative Agent determines that no
reasonable basis exists for determining the LIBOR Rate, or (ii) the Required
Lenders notify the Administrative Agent that the LIBOR Rate for any Interest
Period will not adequately reflect the cost to such Required Lenders of making,
funding or maintaining their respective LIBOR Fixed Rate Interest Segments for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon such LIBOR Fixed Rate Interest Segment will
automatically, on the last day of the then existing Interest Period therefor, be
converted to a Base Rate Interest Segment on such day, and the obligation of the
Lenders to make, or to convert Interest Segments into LIBOR Fixed Rate Interest
Segments shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(d)      Illegality. Notwithstanding any other provision of this Agreement, if
the introduction of or any change in or in the interpretation of (to the extent
any such introduction or change occurs after the date hereof) any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction shall assert in writing after the date hereof that
it is unlawful, for any Lender to perform its obligations hereunder to make
LIBOR Fixed Rate Interest Segments or to continue to fund or maintain LIBOR
Fixed Rate Interest Segments, then, on notice thereof and demand therefor by
such Lender to the Borrower through the Administrative Agent, (i) each LIBOR
Fixed Rate Interest Segment of such Lender will automatically, upon such demand,
convert to a Base Rate Interest Segment; and (ii) the obligation of such Lender
to make, or to convert Base Rate Interest Segments into, LIBOR Fixed Rate
Interest Segments shall be suspended until the Administrative Agent shall notify
the Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided that, before making any such demand, such
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different lending office if
the making of such a designation would allow such Lender or its lending office
to continue to perform its obligations to make LIBOR Fixed Rate Interest
Segments or to continue to fund or maintain LIBOR Fixed Rate Interest Segments
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(e)      Replacement of LIBOR Fixed Rate. Notwithstanding the foregoing, in the
event the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.09(c) have arisen and such circumstances are unlikely to be temporary,
(ii) Thomson Reuters or Bloomberg (or any Person that takes over the
administration of such rate) discontinues its administration and publication of
interest settlement rates for deposits in Dollars, or (iii) the supervisor for
the administrator of the LIBOR Fixed Rate or a Governmental Authority having
jurisdiction over Administrative Agent has made a public statement identifying a
specific date after which such rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
seek to jointly agree upon an alternate rate of interest to the LIBOR Fixed Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for

 

26



--------------------------------------------------------------------------------

syndicated loans in the United States at such time, and the Administrative Agent
and the Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be necessary or appropriate (as determined in good faith by the
Administrative Agent in consultation with the Borrower). Notwithstanding
anything to the contrary in Section 10.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest (including the
proposed amendment) is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section 2.09(e), following notice of such determination from the Administrative
Agent to the Borrower, (A) any request pursuant to this Agreement that requests
the conversion to, or continuation of, any LIBOR Fixed Rate Interest Segment
shall be ineffective and any such LIBOR Fixed Rate Interest Segment shall be
continued as or converted to, as the case may be, a Base Rate Interest Segment,
and (B) if any request is made for a LIBOR Fixed Rate Interest Segment, such
Interest Segment shall be made a Base Rate Interest Segment. If the alternate
rate of interest determined pursuant to this Section 2.09(e) shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

(f)      Breakfunding. If, for any reason, any payment of principal of, or
conversion of, any LIBOR Fixed Rate Interest Segment is made by the Borrower to
or for the account of a Lender other than on the last day of an Interest Period,
the Borrower shall, upon demand by such Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment, including any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Interest Segment.

SECTION 2.10. Taxes.

(a)       Defined Terms. For purposes of this Section 2.10, the term “Applicable
Law” includes FATCA.

(b)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.10) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

27



--------------------------------------------------------------------------------

(c)      Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d)      Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.10) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)      Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)      Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)      Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences,

 

28



--------------------------------------------------------------------------------

the completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (ii)(A), (ii)(B) and (ii)(D) of this
Section 2.10) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)      Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)      executed copies of IRS Form W-8ECI;

(3)      in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W 8BEN-E; or

(4)      to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable;

 

29



--------------------------------------------------------------------------------

provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(C)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)      if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)      Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.10 (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such

 

30



--------------------------------------------------------------------------------

refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)      Survival. Each party’s obligations under this Section 2.10 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

SECTION 2.11. Sharing of Payments, Etc.   If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) of any amount owing to it hereunder (other than amounts payable
pursuant to Section 2.09, 2.10 or 10.03) in excess of its ratable share thereof
such Lender shall forthwith purchase from the other Lenders such participations
in the amounts owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided that, if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (a) the amount of such Lender’s required
repayment, to (b) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that, to the fullest
extent permitted by applicable law, any Lender so purchasing a participation
from another Lender pursuant to this Section 2.11 may exercise all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.

SECTION 2.12. Mitigation; Replacement of Lender.

(a)      Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.09 or 2.10, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking the Term
Loan hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.09 or 2.10, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. In addition, each Lender may, at its option, make its
portion of the Term Loan available to or for the account of the Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make the
Term Loan;

 

31



--------------------------------------------------------------------------------

provided that any exercise of such option shall not affect the obligation of the
Borrower to repay the Term Loan in accordance with the terms of this Agreement.

(b)      Election to Replace by the Borrower.   Subject to subsection (c) below,
in the event that any Lender requests compensation pursuant to Section 2.09 or
2.10, then, so long as such condition exists, the Borrower may at its sole
expense and effort require such Lender to assign and delegate, without recourse
to or representation or warranty by such Lender, all of such Lender’s Term Loan
Commitment or outstanding Term Loan to an assignee (any such assignee being
herein called a “Replacement Lender”) acceptable to the Borrower and the
Administrative Agent, which acceptance shall not be unreasonably withheld;
provided that such assignment does not conflict with Applicable Law. The
purchase price of any such assignment shall be equal to the aggregate
outstanding principal amount of the Term Loan held by such Lender plus all
accrued but unpaid interest and accrued but unpaid fees owing to such Lender
(and upon such delegation and assignment, and subject to the execution and
delivery to the Administrative Agent by the Replacement Lender of documentation
prepared by and satisfactory to the Administrative Agent and compliance with the
requirements of Section 10.04(b), the Replacement Lender shall thereupon be
deemed to be a Lender for all purposes of this Agreement and shall succeed to
the rights and obligations of the Lender being replaced hereunder); provided
that the Borrower shall also arrange for payment to the Administrative Agent of
the processing and recordation fee specified in Section 10.04(b)(iv) with
respect to such assignment. In the event that the Borrower exercises its rights
under this subsection (b), the Lender being replaced shall no longer be a party
hereto or have any rights or obligations hereunder; provided that the
obligations of the Borrower to such Lender under Sections 2.09, 2.10 and 10.03
with respect to events occurring or obligations arising before or as a result of
such replacement shall survive such exercise. The Borrower may not exercise its
rights under this Section 2.12(b) with respect to any Lender if a Default has
occurred and is then continuing.

(c)      Replacement of Affected Lenders.   Each Lender agrees that, during the
time in which a Lender is an Affected Lender, the Administrative Agent shall
have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower and receipt of the Borrower’s written consent thereto,
to require that such Affected Lender assign and delegate, without recourse (in
accordance with the restrictions contained in Section 10.04 hereof), all of its
interests, rights and obligations under this Agreement to an assignee, approved
by the Borrower (unless an Event of Default shall exist) and the Administrative
Agent, that shall assume such obligations (which assignee may be another Lender,
if a Lender accepts such assignment); provided that such Affected Lender shall
have received payment of an amount equal to the outstanding principal of its
portion of the Term Loan, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from such assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any breakage compensation under
Section 2.09(f) hereof).

SECTION 2.13. Interest Rate Determination.

(a)      Reference Bank Determinations.   The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.03(a)(ii).

 

32



--------------------------------------------------------------------------------

(b)      Failure to Elect. If the Borrower shall fail to select the duration of
any Interest Period for any LIBOR Fixed Rate Interest Segment in accordance with
the provisions contained in the definition of “Interest Period”, the
Administrative Agent will forthwith so notify the Borrower and the applicable
Lenders and such Interest Segment will automatically, on the last day of the
then existing Interest Period therefor, convert into a Base Rate Interest
Segment.

(c)      Automatic Conversion to Base Rate Interest Segments.   On the date on
which the aggregate unpaid principal amount of a LIBOR Fixed Rate Interest
Segment shall be reduced, by payment or prepayment or otherwise, to less than
$10,000,000, such LIBOR Fixed Rate Interest Segment shall automatically, on the
last day of the then existing Interest Period therefor, convert into Base Rate
Interest Segment. The Administrative Agent shall notify the Lenders and the
Borrower of any such conversion.

(d)      Changes in Ratings Systems.   If the rating system of Moody’s, S&P or
Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the
Administrative Agent (on behalf of the Lenders) shall negotiate in good faith to
amend the references to specific ratings in this Agreement to reflect such
changed rating system or the non-availability of ratings from such rating agency
(provided, that no such amendment to such specific ratings shall in any event be
effective without the approval of the Required Lenders).

ARTICLE III.

RESERVED

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 4.01.   Organization; Powers.   The Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. Neither
the Borrower nor any Subsidiary is an EEA Financial Institution.

SECTION 4.02.   Authorization; Enforceability.   The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action and, if required, all necessary shareholder action, and this
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by the Borrower will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights,

 

33



--------------------------------------------------------------------------------

and (b) the application of general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

SECTION 4.03.   Governmental Approvals; No Conflicts.   The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by laws or other organizational
documents of the Borrower or any of its Subsidiaries or any partnership
agreement to which any of them is party or by which any of them is bound or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or Property, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries.

SECTION 4.04. Financial Condition; No Material Adverse Change.

(a)   Financial Condition.   The Borrower has heretofore furnished to the
Lenders its consolidated audited balance sheet and statements of income and cash
flows as of and for the fiscal year ended June 30, 2019, as reported on by
Deloitte & Touche LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
in accordance with GAAP.

(b)   No Material Adverse Change. Since June 30, 2019, no Material Adverse
Change has occurred.

SECTION 4.05. Litigation.   There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries as to which there is a reasonable possibility of an adverse
determination, and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect (other than
Disclosed Matters).

SECTION 4.06. Compliance with Laws and Agreements; No Default.    The Borrower
and each Subsidiary (a) is in compliance with all laws (including ERISA and all
applicable Environmental Laws) regulations and orders of any Governmental
Authority applicable to it or its Property and all indentures, agreements and
other instruments binding upon it or its Property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; (b) is in material compliance with all
applicable Bank Secrecy Act and anti-money laundering laws and regulations; and
(c) is in compliance, in all material respects, with the Patriot Act (as defined
in Section 10.12 hereof). The Borrower has ensured that no Person who owns a
controlling interest in or otherwise controls the Borrower is (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, or any other
similar lists maintained by OFAC pursuant to any authorizing statute, executive
order or regulation, or (ii) a Person designated under Section 1(b), (c) or
(d) of Executive Order No. 13224 (September

 

34



--------------------------------------------------------------------------------

23, 2001), any related enabling legislation or any other similar executive
orders. Neither the Borrower nor any of its Subsidiaries, or to the knowledge of
the Borrower or any of its Subsidiaries, any director or officer of the Borrower
or any of its Subsidiaries, is a Person that is, or is owned or controlled by
Persons that are (i) the subject or target of any Sanctions, or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions. Neither the Borrower nor any of its Subsidiaries, or
to the knowledge of the Borrower or any of its Subsidiaries, any director,
officer, agent, employee or other person acting on behalf of the Borrower or any
of its Subsidiaries has taken any action, directly or indirectly, that would
result in a violation by such persons of Anti-Corruption Laws, anti-money
laundering laws and Sanctions and the Borrower and its Subsidiaries have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith. No Default has occurred and is continuing.

SECTION 4.07.   Investment Company Status.   Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 4.08.  Taxes. The Borrower and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 4.09.  Disclosure.   None of the reports, financial statements,
certificates or other information (other than forward-looking information and
projected financial information and information of a general economic nature and
general information about the Borrower’s industry) furnished by or on behalf of
the Borrower to the Lenders in writing in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that such projected financial information is subject to
uncertainties and contingencies, many of which are beyond the control of the
Borrower, that no assurances can be given that such projected financial
information will be realized, and that actual results may differ in a material
manner from such projected financial information).

SECTION 4.10.  Use of Credit.   Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used for the purpose, whether immediate, incidental
or ultimate, of buying or carrying any Margin Stock.

 

35



--------------------------------------------------------------------------------

SECTION 4.11.  Beneficial Ownership.   As of the Signing Date, the information
included in the Beneficial Ownership Certification, if applicable, delivered
pursuant to Section 5.01(f)(ii) hereof, is true and correct in all respects.

ARTICLE V.

CONDITIONS OF LENDING

SECTION 5.01. Conditions to Signing.    This Agreement shall not become
effective until the date (the “Signing Date”) on which the Administrative Agent
shall notify the Borrower that the following conditions have been met and that
it has received each of the following documents, each of which shall be
satisfactory to the Administrative Agent (and to the extent specified below, to
each Lender) in form and substance (or such condition shall have been waived in
accordance with Section 10.02):

(a)      Executed Counterparts.   From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party, or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

(b)      Opinion of Counsel to the Borrower.   A favorable written opinion (in
form and substance satisfactory to the Borrower and the Administrative Agent
addressed to the Administrative Agent and the Lenders and dated the Signing
Date) of counsel to the Borrower.

(c)      Reserved.

(d)      Corporate Documents.   Such documents and certificates as the
Administrative Agent or its counsel may reasonably request (including without
limitation certified copies of the charter and by-laws of the Borrower and of
resolutions of its board of directors authorizing the Transactions) relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions.

(e)      Officer’s Certificate.   A certificate, dated the Signing Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming no Default and compliance with the representations and
warranties of the Borrower set forth in this Agreement.

(f)      KYC Information.   Borrower shall have provided to the Lenders (i) the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, and (ii) if Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification,
in form and substance satisfactory to Lenders.

(g)      Other Documents.   Such other documents as the Administrative Agent or
counsel to KeyBank may reasonably request, including, but not limited to, the
Fee Letter and the Term Notes.

 

36



--------------------------------------------------------------------------------

(h)      Other Conditions.   Receipt by the Administrative Agent of such fees as
the Borrower shall have agreed to pay to the Administrative Agent in connection
herewith, including the reasonable fees and expenses of the Administrative
Agent’s counsel in connection with the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents and the extensions of
credit hereunder (to the extent that statements for such fees and expenses have
been delivered to the Borrower).

The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Signing Date, and such notice shall be conclusive and binding.

SECTION 5.02.   Conditions Precedent to Funding of Term Loan.    Notwithstanding
anything herein to the contrary, the Lenders’ obligation to make the Term Loan
on the Term Loan Funding Date shall be subject only to the Acquisition Funding
Conditions having been satisfied (or waived in accordance with Section 10.02).
During the period from the Signing Date to and including the Availability Date,
neither the Administrative Agent nor any Lender shall be entitled to (a) cancel
any of its commitments under this Agreement to provide the Term Loan,
(b) rescind, terminate or cancel any Loan Document or exercise any right or
remedy or make or enforce any claim under the Loan Documents or otherwise it may
have, in each case to the extent to do so would prevent, limit or delay the
making of the Term Loan on the Closing Date, (c) refuse to participate in making
the Term Loan when required to do so under any Loan Document, or (d) exercise
any right of set-off or counterclaim in respect of its portion of the Term Loan
thereunder to the extent to do so would prevent, limit or delay the making of
the Term Loan; provided that, in each case, the Acquisition Funding Conditions
have been satisfied; provided further that, with respect to subparts (a) through
(d) above, the foregoing shall not apply if an Event of Default under
Section 8.01(b), (h), (i) or (j) has occurred with respect to the Borrower.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on the Term Loan and all fees and all other amounts
whatsoever payable hereunder shall have been paid in full, the Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 6.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a)      within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of income and cash
flows of the Borrower and its Subsidiaries as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material

 

37



--------------------------------------------------------------------------------

respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)      within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the consolidated balance sheet and related
statements of income and cash flows of the Borrower and its Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the balance sheet, as of the end of) the corresponding period or
periods of the previous fiscal year, all certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c)      concurrently with any delivery of financial statements under subpart
(a) or (b) of this Section 6.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether an Event of Default has occurred and is
continuing and, if an Event of Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.04, and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)      concurrently with any delivery of financial statements under subpart
(a) of this Section 6.01, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e)      promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of its Subsidiaries with the SEC, or with any national
securities exchange; and

(f)      promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b)
or Section 6.01(e) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents or notices, or provides a link thereto on the Borrower’s website, or
(ii) on which such documents or notices are posted on the Borrower’s behalf on
an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) upon the
written request of the Administrative Agent, the Borrower shall deliver paper
copies of such documents or notices to the Administrative Agent for any Lender
that requests the Borrower deliver such paper copies

 

38



--------------------------------------------------------------------------------

until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents or
notices and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.

SECTION 6.02.   Notices of Material Events.   The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)      the occurrence of any Default;

(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that could reasonably be expected to result in
a Material Adverse Effect;

(c)      the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d)      the assertion of any Environmental Claim by any Person against, or with
respect to the activities of, the Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any Environmental Claim or
alleged violation that would not (either individually or in the aggregate) have
a Material Adverse Effect; and

(e)      any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section 6.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 6.03.  Existence; Conduct of Business.   The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of its business; provided, that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.02.

SECTION 6.04.  Payment of Obligations.   The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 6.05. Maintenance of Properties.   The Borrower will, and will cause
each of its Subsidiaries to, maintain and preserve all of its Property that are
used or useful in the conduct

 

39



--------------------------------------------------------------------------------

of its business in good working order and condition, ordinary wear and tear
excepted, except where failure to do so would not have a Material Adverse
Effect.

SECTION 6.06.   Insurance.   The Borrower will, and will cause each of its
Subsidiaries to, maintain appropriate and adequate insurance with responsible
and reputable insurance companies or associations in such amounts and covering
such risks as is customary in the industries in which the Borrower or such
Subsidiary operates.

SECTION 6.07.   Books and Records and Visitation Rights.   The Borrower will
keep, and cause each of its Subsidiaries to keep, proper books of record and
account as are necessary to prepare Consolidated financial statements in
accordance with GAAP, in which full and correct entries shall be made of all
financial transactions and Property and business of the Borrower and each such
Subsidiary in accordance with GAAP. The Borrower will, and will cause each of
its Subsidiaries to, at any reasonable time during normal business hours and
upon reasonable prior notice and from time to time, permit the Administrative
Agent or any of the Lenders or any agents or representatives thereof to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified or chartered public accountants.

SECTION 6.08.   Compliance with Laws.   The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority (including, without limitation, ERISA and
Environmental Laws and any the rules and regulations thereunder) applicable to
it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 6.09.   Use of Proceeds.    The proceeds of the Term Loan will be used
in connection with the consummation of the Acquisition (including fees and
expenses in connections therewith). No part of the proceeds of the Term Loan
will be used, whether directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock. The
Borrower will not, directly or, to the Borrower’s knowledge, indirectly, use the
proceeds of the Term Loan, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (a) (i) to
fund activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject or target of Sanctions, or (ii) in any other manner that would result in
a violation of Sanctions by any Person (including any Person participating in
the Term Loan, whether as underwriter, advisor, investor, or otherwise); or
(b) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of Anti-Corruption Laws or anti-money laundering laws.

SECTION 6.10.   Beneficial Ownership.    Promptly following any request
therefor, Borrower shall provide information and documentation reasonably
requested by Administrative Agent for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and, to the extent the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, the
Beneficial Ownership Regulation.

 

40



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on the Term Loan and all fees and all other amounts
whatsoever payable hereunder shall have been paid in full, the Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

SECTION 7.01.   Liens.   The Borrower will not, nor will it permit any
Subsidiary to, create, assume or suffer to exist any Lien on any Property now
owned or hereafter acquired by it, except:

(a)      Liens existing on the date of this Agreement and listed in
Schedule III;

(b)      any Lien existing on any Property of any Person at the time such Person
becomes a Subsidiary of the Borrower and not created in contemplation of such
event; provided that no such Lien shall extend to or cover other Property;

(c)      purchase money Liens upon or in any Property acquired or held by the
Borrower or any of its Subsidiaries in the ordinary course of business to secure
the purchase price thereof or to secure Indebtedness incurred for the purpose of
financing the acquisition, construction or improvement thereof, or Liens
existing on any such Property at the time of or within one year of its
acquisition or the completion of the construction or improvement thereof,
provided that no such Lien shall extend to or cover any Property other than
Property being acquired, constructed or improved; provided that individual
financings by any lender may be cross-collateralized to other financings
provided by such lender or its affiliates;

(d)      any Lien on any Property of any Person existing at the time such Person
is merged, amalgamated or consolidated with or into the Borrower or a Subsidiary
of the Borrower and not created in contemplation of such event; provided that no
such Lien shall extend to or cover other Property;

(e)      any Lien existing on any Property prior to the acquisition thereof by
the Borrower or a Subsidiary thereof and not created in contemplation of such
acquisition; provided, that no such Lien shall extend to or cover other
Property;

(f)      Permitted Encumbrances;

(g)      the replacement, extension or renewal of any Lien otherwise permitted
under this Section 7.01 upon or in the same Property theretofore subject
thereto; provided that no such extension, renewal or replacement shall extend to
or cover any Property not theretofore subject to the Lien being extended,
renewed or replaced; and

(h)      precautionary filings of financing statements (under the Uniform
Commercial Code from time to time in effect in any applicable jurisdiction and
under any comparable foreign regime) in respect of (i) operating leases and
(ii) accounts receivable of the Borrower or its Subsidiaries being sold to
financial institutions in the ordinary

 

41



--------------------------------------------------------------------------------

course of business pursuant to receivables purchase agreements, in each case to
the extent such precautionary filings cover only those accounts receivable that
are the subject of the applicable receivables purchase agreement and the related
assets and proceeds thereof.

SECTION 7.02. Fundamental Changes.

(a)      Mergers, Consolidations, Disposal of Assets, Etc.    The Borrower will
not, nor will it permit any Subsidiary to, merge into or amalgamate or
consolidate with any other Person, or permit any other Person to merge into or
amalgamate or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its Property, or all or substantially all of the stock or other ownership
interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person
(other than the Borrower) may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its Property to the Borrower or to
another Subsidiary, and (iv) the stock or Property of any Subsidiary may be
sold, and any Subsidiary may be liquidated or dissolved, if the Borrower
determines in good faith that such sale, liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders. Notwithstanding the foregoing, consummation of the Acquisition in all
material respects in accordance with the Acquisition Agreement shall be
permitted under this Section 7.02.

(b)      Lines of Business.    The Borrower will not, nor will it permit its
Subsidiaries to, engage in any business which is material to the operations of
the Borrower and its Subsidiaries, taken as a whole, other than businesses of
the general type conducted by the Borrower and its Subsidiaries on the date of
this Agreement and businesses reasonably related thereto or technologically
derived therefrom.

SECTION 7.03  Transactions with Affiliates.    The Borrower will not, nor will
it permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, as determined by
the Borrower in good faith, and (b) transactions between or among the Borrower
and its Subsidiaries not involving any other Affiliate.

SECTION 7.04.  Debt to Capitalization Ratio.    Commencing on and after the
first fiscal quarter end date of the Borrower occurring after the Term Loan
Funding Date, at any time that the Borrower is not able to maintain a Moody’s
Rating, S&P Rating and Fitch Rating of A3, A- and A- (or better), respectively,
the Borrower will not permit the Debt to Capitalization Ratio (as of the last
day of any fiscal quarter of the Borrower) to exceed 0.65 to 1.00.

 

42



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT

SECTION 8.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur:

(a)      the Borrower shall fail to pay any principal of the Term Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof (other than with respect to a contingent
notice of prepayment which has been revoked) or otherwise;

(b)      the Borrower shall fail to pay any interest on the Term Loan or any fee
or any other amount (other than an amount referred to in subpart (a) of this
Section 8.01) payable under this Agreement or under any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three or more Business Days;

(c)      any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect in any material (without duplication of materiality) respect when made
or deemed made;

(d)      the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.02, 6.03(a) or 6.09, or in Article VII;

(e)      the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in subpart
(a), (b) or (d) of this Article VIII), or any other Loan Document, and such
failure shall continue unremedied for a period of 30 or more days after notice
thereof from the Administrative Agent (given at the request of any Lender) to
the Borrower;

(f)      the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g)      any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(h)      an involuntary proceeding shall be commenced or an involuntary petition
or application shall be filed seeking (i) liquidation, reorganization or other
relief in respect of the Borrower or any of its Subsidiaries (other than a
non-material Subsidiary) or its debts, or of a substantial part of its Property,
under any Federal, state or foreign bankruptcy, insolvency,

 

43



--------------------------------------------------------------------------------

receivership or similar law now or hereafter in effect, or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Subsidiaries (other than a non-material
Subsidiary) or for a substantial part of its Property, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 60 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i)      the Borrower or any of its Subsidiaries (other than a non-material
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
or application seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in subpart (h) of this Section 8.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries (other than a
non-material Subsidiary) or for a substantial part of its Property, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)       the Borrower or any of its Subsidiaries (other than a non-material
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k)      one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any Property of the Borrower or any of its Subsidiaries
to enforce any such judgment; provided, however, that any such judgment shall
not be an Event of Default under this subpart (k) if and for so long as (i) the
amount of such judgment is covered by a valid and binding policy of insurance
between the defendant and the insurer, and (ii) such insurer has been notified
of, and has not disputed in writing, the claim (or the amount of the claim) made
for payment of such judgment;

(l)      an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $10,000,000 in any year or
(ii) $50,000,000 for all periods; or

(m)      a Change in Control shall occur;

then the Administrative Agent, at any time following the making of the Term Loan
on the Term Loan Funding Date, during which any Event of Default has occurred
and at any time thereafter during the continuance of such event, may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Term Loan Commitments, and
thereupon the Term Loan Commitments shall terminate immediately, and
(ii) declare the Term Loan then outstanding to be due and payable in whole (or
in part, in which case any principal not

 

44



--------------------------------------------------------------------------------

so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal so declared to be due and payable,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that, at any time after the Signing
Date, in case of any event with respect to the Borrower described in subpart (h)
or (i) of this Article VIII, the Term Loan Commitments shall automatically
terminate and the principal of the Term Loan then outstanding (if any), together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. The Administrative Agent shall exercise the
rights under this Article VIII and all other collection efforts on behalf of the
Lenders and no Lender shall act independently with respect thereto, except as
otherwise specifically set forth in this Agreement. Notwithstanding anything to
the contrary in this Section 8.01, unless an Event of Default under subparts
(b), (h), (i) or (j) hereof with respect to the Borrower shall have occurred and
be continuing, prior to the Availability Date, the Administrative Agent and the
Lenders shall not be entitled to terminate the Term Loan Commitment, in whole or
in part.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

SECTION 9.01.  Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by the Loan Documents, the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders; provided that
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give each Lender
prompt notice of each notice given to it by or on behalf of the Borrower
pursuant to the terms of this Agreement. Each “joint lead arranger”, “book
runner”, and Co-Syndication Agent, in their capacities as such, shall have no
powers, duties, responsibilities or liabilities whatsoever under this Agreement
or any other Loan Document, and the inclusion of such titles shall have no
substantive effect.

SECTION 9.02.  No Reliance. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct,
as determined by a final non-appealable judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing, the
Administrative Agent (a) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants

 

45



--------------------------------------------------------------------------------

or experts; (b) makes no representation or warranty to any Lender and shall not
be responsible to any of them for any statements, warranties or representations
made in or in connection with the Loan Documents; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Loan Document on the part of the Borrower or to
inspect Property (including the books and records) of the Borrower or any of its
Subsidiaries; (d) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any instrument or document furnished pursuant hereto; (e) shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to it by the Borrower or a Lender; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 9.03.    Capacity as Lender.   With respect to its Term Loan Commitment
and the portion of the Term Loan made by it, KeyBank shall have the same rights
and powers hereunder as any other Lender and may exercise the same as though it
were not the Administrative Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include KeyBank in its individual
capacity. KeyBank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures for, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower and its
Subsidiaries, any of their respective Affiliates and any Person who may do
business with or own securities of the Borrower or any such Subsidiary or
Affiliate, all as if KeyBank were not Administrative Agent and without any duty
to account therefor to the Lenders.

SECTION 9.04.    Lender Credit Decision.   Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.04 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 9.05.    Indemnification.   The Lenders agree to indemnify the
Administrative Agent severally and ratably according to the principal amount of
the Term Loan made by each Lender, for any amounts that the Borrower for any
reason fails to indefeasibly pay under Section 10.03; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Administrative
Agent, as determined by a final non-appealable judgment of a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses payable by the Borrower under Section 10.03 of this
Agreement, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses by the Borrower.

SECTION 9.06.    Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be

 

46



--------------------------------------------------------------------------------

removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000; provided, that,
if no such successor is willing and able to function as the Administrative Agent
hereunder, such resignation or removal shall nonetheless become effective and
(a) the resigning or removed Administrative Agent shall be discharged from its
duties and obligations hereunder, and (b) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and communications provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this Section 9.06. Upon the acceptance
of any appointment as the Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation or removal hereunder as the
Administrative Agent, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under the Loan Documents.

Section 9.07.  ERISA Representations.

(a)      Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

(i)      such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan Commitment or this Agreement;

(ii)      the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan Commitment and this Agreement;

 

47



--------------------------------------------------------------------------------

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loan, the Term Loan Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Term Loan, the Term
Loan Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Term Loan Commitment and this Agreement; or

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)      In addition, unless either (a) subpart (i) in subsection (a) is true
with respect to a Lender or (b) such Lender has provided another representation,
warranty and covenant in accordance with sub-clause (iv) in subsection
(a) above, such Lender further (1) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (2) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Term Loan Commitment and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X.

MISCELLANEOUS

SECTION 10.01.  Notices. All notices and other communications provided for
hereunder shall be in writing (including facsimile communication) and mailed,
telecopied or delivered:

(a)      if to the Borrower, at its address at Treasury Department, 6035
Parkland Boulevard, Cleveland, Ohio, 44124-4141, Attention of David B. Ostro
(Fax No. 216-896-4041, Telephone No. 216-896-2474);

(b)      if to the Administrative Agent, at its address at 127 Public Square,
Mailcode: OH-01-27-062, Cleveland, Ohio 44114-1306, Attention of Brian Fox (Fax
No. 216-689-4649, Telephone No. 216-689-4599) (provided that, for any funding
requests or payments, to the Administrative Agent at its address at 4900
Tiedeman Road, Mailcode: OH-01-49-0362, Brooklyn, Ohio 44144, Attention: Key
Agency Servicing Team (Fax No. 216-370-6114, Telephone No. 216-689-5050); and

 

48



--------------------------------------------------------------------------------

(c)      if to any Lender, at the address for notices specified in the
Administrative Questionnaire of such Lender or as otherwise specified in writing
to the Administrative Agent.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any such change by a Lender, by notice to the Borrower and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

SECTION 10.02.  Waivers; Amendments.

(a)      No Deemed Waivers; Remedies Cumulative.    No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of the Term Loan shall not be construed
as a waiver of any Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default at the time.

(b)      Amendments.    Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall:

(i)      increase the Term Loan Commitment of any Lender without the written
consent of such Lender;

(ii)      reduce the principal amount of the Term Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender; provided, that only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay interest at
the default rate;

(iii)      postpone the scheduled date of payment of the principal amount of the
Term Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of the Term Loan Commitments, without the written consent of each
Lender; provided that the foregoing shall not apply to a contingent notice of
prepayment which has been revoked;

(iv)      change Section 2.11 or the definition of “Pro Rata Share” (or the
ratable treatment of the Lenders) thereunder without the consent of each Lender;
or

 

49



--------------------------------------------------------------------------------

(v)      change any of the provisions of this Section 10.02(b) or the percentage
in the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, error, defect or inconsistency so long as, in each case, the Lenders
shall have received at least five Business Days’ prior written notice thereof
(including a copy of such agreement) and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

SECTION 10.03.  Costs and Expenses and Indemnification.

(a)      The Borrower agrees to pay and reimburse on demand all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement.
The Borrower further agrees to pay on demand all costs and expenses, if any
(including, without limitation, counsel fees and expenses of the Administrative
Agent and each of the Lenders which shall be limited to one counsel for all such
Persons, taken as a whole, and , if necessary, one local counsel in each
appropriate jurisdiction for all such Persons, taken as a whole (and, in the
case of an actual or potential conflict of interest, of one additional counsel
for such affected Person)), incurred by the Administrative Agent or any Lender
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, without limitation, counsel fees and expenses in
connection with the enforcement of rights under this Section 10.03(a). Such fees
and out-of-pocket expenses shall be reimbursed by the Borrower upon presentation
to the Borrower of a statement of account, regardless of whether this Agreement
is executed and delivered by the parties hereto or the transactions contemplated
by this Agreement are consummated.

(b)      The Borrower hereby agrees to indemnify the Administrative Agent, each
Lender and each of their respective Affiliates and their respective officers,
directors, employees, agents, advisors and representatives (each, an
“Indemnified Party”) from and against any and all direct claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and disbursements of counsel, which shall be limited to one counsel for all such
Persons, taken as a whole, and, if necessary, one local counsel in each
appropriate jurisdiction for all such Persons, taken as a whole (and, in the
case of an actual or potential conflict of interest, of one additional counsel
for such affected Person)), joint or several, that may be incurred by or
asserted

 

50



--------------------------------------------------------------------------------

or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to any investigation, litigation or proceeding or
the preparation of any defense with respect thereto arising out of or in
connection with or relating to this Agreement or the transactions contemplated
hereby or thereby or any use made or proposed to be made with the proceeds of
the Term Loan, whether or not such investigation, litigation or proceeding is
brought by the Borrower, any of its shareholders or creditors, an Indemnified
Party or any other Person, or an Indemnified Party is otherwise a party thereto,
and whether or not any of the conditions precedent set forth in Article V are
satisfied or the other transactions contemplated by this Agreement are
consummated, except to the extent such direct claim, damage, loss, liability or
expense resulted from such Indemnified Party’s own gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction.

(c)      The Borrower hereby further agrees that no Indemnified Party shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
the Borrower for or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Term Loan, except to the extent such liability
resulted from such Indemnified Party’s gross negligence or willful misconduct,
as determined by a final non-appealable judgment of a court of competent
jurisdiction.

(d)      The Borrower agrees not to assert any claim against any Indemnified
Party, and each of the Lenders and the Administrative Agent agree not to assert
any claim against the Borrower on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby or the actual or proposed use of the proceeds of the Term Loan.

SECTION 10.04.  Assignments and Participations.

(a)      Assignments Generally.    The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)      Assignments by Lenders.    Any Lender may assign to one or more
Eligible Transferees all or a portion of its rights and/or obligations under
this Agreement (including all or a portion of its Term Loan Commitment and the
Term Loan at the time owing to it); provided that:

(i)      except in the case of an assignment to a Lender or an Affiliate of a
Lender, each of the Borrower and the Administrative Agent must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed);

 

51



--------------------------------------------------------------------------------

(ii)      except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Term Loan Commitment or portion of the Term Loan, the amount of the Term Loan
Commitment or Term Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 or in an integral multiple of $1,000,000 in excess thereof unless
each of the Borrower and the Administrative Agent otherwise consent;

(iii)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(iv)      the parties to each assignment (other than the Borrower) shall execute
and deliver to the Administrative Agent an Assignment and Acceptance prepared by
the Administrative Agent, and shall pay to the Administrative Agent a processing
and recordation fee of $3,500; and

(v)      the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if an Event of Default has occurred and is
continuing. Upon acceptance and recording pursuant to subsection (d) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.09, 2.10 and 10.03). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
subsection (e) of this Section 10.04.

(c)      Maintenance of Register by the Administrative Agent.    The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Cleveland, Ohio a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Loan Commitment of, and
principal amount of the Term Loan owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

52



--------------------------------------------------------------------------------

(d)        Effectiveness of Assignments.    Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in subsection (b) of this Section 10.04 and any written consent to such
assignment required by subsection (b) of this Section 10.04, the Administrative
Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this subsection.

(e)        Participations.    Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement and the other Loan Documents
(including all or a portion of its Term Loan Commitment and the Term Loan owing
to it); provided that (i) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided, that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to subsection (f) of
this Section 10.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.09 and 2.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.04. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Term Loan or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f)        Limitations on Rights of Participants.    A Participant shall not be
entitled to receive any greater payment under Section 2.09 or 2.10 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made at a time when the circumstances giving rise to

 

53



--------------------------------------------------------------------------------

such greater payment did not exist. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.09 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.09(f) as though it were a Lender.

(g)        Certain Pledges.    Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(h)        No Assignments to the Borrower or Affiliates.    Anything in this
Section 10.04 to the contrary notwithstanding, no Lender may assign or
participate any interest in the Term Loan Commitment or the Term Loan held by it
hereunder to the Borrower or any Affiliate or Subsidiary thereof without the
prior consent of each Lender.

SECTION 10.05. Survival.    All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the Term
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on the Term Loan,
or any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Term Loan Commitments have not expired or terminated.
The provisions of Sections 2.09, 2.10 (to the extent provided therein), 10.03
and 10.11 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loan, the expiration or termination of the Term Loan
Commitments or the termination of this Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness.    This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

54



--------------------------------------------------------------------------------

SECTION 10.07. Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08. Right of Setoff.    If an Event of Default shall have occurred
and be continuing, upon notice to the Administrative Agent, each Lender (and any
affiliate thereof) is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other indebtedness at any time owing by such Lender (or
such affiliate) to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender (or such affiliate), irrespective of whether or
not such Lender (or such affiliate) shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender (and its affiliates) under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) which such Lender (or its
affiliates) may have.

SECTION 10.09. Governing Law; Jurisdiction; Etc.

(a)        Governing Law.    This Agreement shall be construed in accordance
with and governed by the law of the State of New York; provided that the laws of
the State of Delaware shall govern in determining (i) whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Agreement,
(ii) whether a Material Adverse Effect (as defined in the Acquisition Agreement)
has occurred under the Acquisition Agreement, and (iii) compliance with any
Acquisition Agreement Representation (as defined in Schedule II).

(b)        Submission to Jurisdiction.    The Borrower hereby irrevocably and
unconditionally submits, for itself and its Property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its Property in the courts of any jurisdiction.

(c)        Waiver of Venue.    The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in subsection (b) of this Section 10.09. Each of the

 

55



--------------------------------------------------------------------------------

parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)        Service of Process.    The Borrower hereby irrevocably appoints CT
Corporation System (the “Process Agent”), with an office on the date hereof at
111 Eighth Avenue, New York, New York 10011, as its agent and true and lawful
attorney-in-fact in its name, place and stead to accept on its behalf service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding brought in the State of New York, and agrees that
the failure of the Process Agent to give any notice of any such service of
process to it shall not impair or affect the validity of such service or, to the
extent permitted by applicable law, the enforcement of any judgment based
thereon. Such appointment shall be irrevocable until the final payment of all
amounts payable under this Agreement, except that if for any reason the Process
Agent appointed hereby ceases to be able to act as such, the Borrower will, by
an instrument reasonably satisfactory to the Administrative Agent, appoint
another Person in the Borough of Manhattan as such Process Agent subject to the
approval (which approval shall not be unreasonably withheld) of the
Administrative Agent. The Borrower covenants and agrees that it shall take any
and all reasonable action, including the execution and filing of any and all
documents, that may be necessary to continue the designation of a Process Agent
pursuant to this Section 10.09(d) in full force and effect and to cause the
Process Agent to act as such. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

SECTION 10.10. Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.11. Confidentiality.

(a)        Treatment of Certain Information.    The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of subsection (b) of this
Section 10.11 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the Term Loan or the termination of this Agreement or any
provision hereof.

(b)        Confidentiality.    Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed by any thereof (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any

 

56



--------------------------------------------------------------------------------

subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this paragraph, to (a) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (b) any actual or prospective party (or its related
parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (vii) on a confidential basis to any rating agency in
connection with rating the Borrower or its Subsidiaries or the facilities or the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities, (viii) on a
confidential basis to any credit insurance provider relating to the Borrower and
its obligations, (ix) with the consent of the Borrower or (x) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this paragraph or (B) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Term Loan. For the purposes of
this paragraph, “Information” means all information received from the Borrower
relating to its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.11(b) shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 10.12. USA PATRIOT ACT.    Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act and other applicable “know your customer” and
anti-money laundering rules and regulations.

SECTION 10.13.    NO FIDUCIARY DUTY. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this Section 10.13, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its stockholders or its Affiliates. The Borrower hereby agrees that
nothing in the Loan Documents or otherwise will be deemed to create a fiduciary
relationship or fiduciary duty between any Lender, on the one hand, and the
Borrower, its stockholders or its Affiliates, on the other. The Borrower
acknowledges and agrees that (a) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s length commercial transactions between the

 

57



--------------------------------------------------------------------------------

Lenders, on the one hand, and the Borrower, on the other, and (b) in connection
therewith, no Lender has assumed a fiduciary responsibility in favor of the
Borrower, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters). The Borrower hereby acknowledges and agrees that
it has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.

SECTION 10.14.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 10.15. WAIVER OF JURY TRIAL.    THE BORROWER AND EACH OTHER PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER AND EACH OTHER PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.15.

 

58



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PARKER-HANNIFIN CORPORATION

By:   /s/ Catherine A. Suever

Name: Catherine A. Suever Title: Executive Vice President – Finance &
Administration and Chief Financial Officer

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender

By:   /s/ Brian P. Fox

Name: Brian P. Fox Title:   Senior Vice President

[LENDER SIGNATURE PAGES TO FOLLOW]

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.

By:   /s/ Susan Olsen

Name: Susan Olsen Title: Vice President

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Patrick
Mueller                                   Name: Patrick Mueller Title: Managing
Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  
/s/ Gene Riego de Dios                                     Name: Gene Riego de
Dios Title: Executive Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK (USA) By:   /s/ Tracy Rahn                                   
Name:  Tracy Rahn Title: Executive Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  
/s/ Nicholas Cheek                                     Name: Nicholas Cheek
Title: Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:   /s/ Alan Garson                                   
Name: Alan Garson Title: Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Kevin Valenta
                                   Name: Kevin Valenta Title: Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION By:   /s/ Jason Yakabu
                                   Name: Jason Yakabu Title: Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST
COMPANY By:   /s/ Sandra Centa                                    Name: Sandra
Centa Title: SVP

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS By:   /s/ Ade Adedeji                                    Name: Ade
Adedeji Title: Director By:   /s/ Karim Remtoula                             
Name: Karim Remtoula Title: Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH By: /s/ Raymond Oiao
                                   Name: Raymond Oiao Title: Executive Vice
President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

By:  

/s/ Michael King

Name: Michael King

Title: Authorized Signatory

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD.

By:  

/s/ Jeffrey Flagg

Name: Jeffrey Flagg

Title: Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Sean Duggan

Name: Sean Duggan

Title: Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ John M. DiMarsico

Name: John M. DiMarsico

Title: Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA

ARGENTARIA, S.A. NEW YORK BRANCH

By:  

/s/ Cara Younger

Name: Cara Younger

Title: Executive Director

 

By:  

/s/ Luis Ruigomez

Name: Luis Ruigomez

Title: Executive Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Paul F. Johnson

Name: Paul F. Johnson

Title: Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.

By:  

/s/ Irv Roa

Name: Irv Roa

Title: Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH

By:  

/s/ John W. Deegan

Name: John W. Deegan

Title: Director

 

By:  

/s/ Mathew Ward

Name: Mathew Ward

Title: Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH

By:  

/s/ Shaohui Yang

Name: Shaohui Yang

Title: General Manager

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:  

/s/ John Di Legge

Name: John Di Legge

Title: Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TERM LOAN COMMITMENTS

 

Lenders    Term Loan
  Commitment Amount  

 

KEYBANK NATIONAL ASSOCIATION

 

  

 

$89,000,000

 

 

CITIBANK, N.A.

 

  

 

$55,000,000

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

  

 

$55,000,000

 

 

JPMORGAN CHASE BANK, N.A.

 

  

 

$55,000,000

 

 

MIZUHO BANK (USA)

 

  

 

$55,000,000

 

 

PNC BANK, NATIONAL ASSOCIATION

 

  

 

$55,000,000

 

 

TD BANK, N.A.

 

  

 

$55,000,000

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

  

 

$55,000,000

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

  

 

$55,000,000

 

 

BRANCH BANKING AND TRUST COMPANY

 

  

 

$55,000,000

 

 

BNP PARIBAS SECURITIES CORP.

 

  

 

$55,000,000

 

 

BANK OF CHINA, NEW YORK BRANCH

 

  

 

$55,000,000

 

 

MORGAN STANLEY BANK, N.A.

 

  

 

$27,500,000

 

 

MUFG BANK, LTD

 

  

 

$27,500,000

 

 

BARCLAYS BANK PLC

 

  

 

$25,000,000

 

 

THE BANK OF NEW YORK MELLON

 

  

 

$25,000,000

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

  

 

$25,000,000

 

 

U.S. BANK NATIONAL ASSOCIATION

 

  

 

$25,000,000

 

 

SANTANDER BANK, N.A.

 

  

 

$25,000,000

 

 

COMMERZBANK AG, NEW YORK BRANCH

 

  

 

$17,000,000

 

 

Schedule I to Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH

 

  

 

        $17,000,000        

 

 

THE NORTHERN TRUST COMPANY

 

  

 

$17,000,000

 

 

TOTAL COMMITMENTS

  

 

$925,000,000

 

Schedule I to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE II

ACQUISITION FUNDING CONDITIONS

The availability of the Term Loan on the Term Loan Funding Date shall be subject
solely to the satisfaction (or waiver) of the following conditions precedent on
or before the Availability Date:

1.        The Borrower shall have delivered to the Administrative Agent a Notice
of Interest Segment Selection pursuant to Section 2.05 of the Credit Agreement.

2.        (a) The Acquisition shall have been, or substantially concurrently
with the funding of the Term Loan shall be, consummated in accordance with the
terms of the Acquisition Agreement (as may be amended, supplemented or otherwise
modified pursuant to subclause (b) below) and (b) no provision of the
Acquisition Agreement shall have been waived, amended, supplemented or otherwise
modified, and no consent by the Borrower or any of its subsidiaries shall have
been provided thereunder, in each case which is materially adverse to the
interests of the Lenders in their capacities as such without the Administrative
Agent’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned); provided, that (i) any decrease in the purchase
consideration for the Acquisition exceeding 10% in the aggregate shall be deemed
materially adverse to the Lenders, and any decrease of the purchase
consideration equal to or less than 10% in the aggregate shall be deemed not
materially adverse to the Lenders so long as it shall have been allocated first
to reduce commitments in respect of the Term Loan Commitments in an amount equal
to such reduction in the purchase consideration and (ii) any increase in the
purchase consideration equal to less than 10% shall be deemed not materially
adverse to the Lenders.

3.        Since July 26, 2019, there shall not have been a Material Adverse
Effect (as defined in the Acquisition Agreement as in effect on July 26, 2019)
and there shall not have been any change, occurrence or development that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect (as defined in the Acquisition Agreement as in effect on July 26,
2019).

4.        The Administrative Agent shall have received (a) (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its subsidiaries for the most recent
three full fiscal years ended more than 60 days prior to the Term Loan Funding
Date, which shall have been reviewed by the independent accountants for the
Borrower as provided in Public Company Accounting Oversight Board in AS 4105,
and prepared in all material respects in accordance with the requirements of
Form 10-K under the Securities Exchange Act of 1934, as amended, and under
Regulation S-X under the Securities Act of 1933, as amended (the “Securities
Act”) (it being understood that (i) the Administrative Agent has received
financial information for the fiscal years ended June 30, 2018, June 30, 2017
and June 30, 2016 and (ii) with respect to financial information for each such
fiscal year, such condition shall be deemed satisfied through the filing by the
Borrower of its annual report on Form 10-K with respect to such fiscal year);
and (b)(i) audited consolidated balance sheets and related statements of income,
shareholders’ equity and cash flows of Exotic Metals for the last full fiscal
year of Exotic Metals ended at least 90 days prior to the Term Loan Funding Date
(it being understood that the Administrative Agent has received such financial
information for the

 

Schedule II to Credit Agreement



--------------------------------------------------------------------------------

fiscal year ended August 31, 2018), (ii) unaudited consolidated balance sheets
and related statements of income and cash flows of Exotic Metals for each
subsequent fiscal quarterly interim period or periods (other than the fourth
fiscal quarter) of Exotic Metals ended at least 45 days prior to the Term Loan
Funding Date (and the corresponding period(s) of the prior fiscal year) (which
shall, to the extent consistent with Exotic Metals’ historical past practice,
have been reviewed by the independent accountants for Exotic Metals) and (c) pro
forma financial statements of the Borrower reflecting the Acquisition and
related financings, in each case under this clauses (b) and (c) which shall have
been prepared in all material respects in accordance with U.S. GAAP and, in the
case of clause (c), Regulation S-X under the Securities Act.

5.        The Lenders shall have received a Solvency Certificate from the chief
financial officer or other officer with equivalent duties of the Borrower.

6.        To the extent reasonably requested at least ten business days prior to
the Term Loan Funding Date by any of the Administrative Agent or the Lenders,
the Administrative Agent shall have received, at least three business days prior
to the Term Loan Funding Date, (i) all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act and
(ii) a customary certification for the Borrower regarding beneficial ownership
in relation to the Borrower to the extent the Borrower constitutes a “legal
entity customer” under the Beneficial Ownership Regulation.

7.        (i) There shall exist no Specified Default and (ii) each of the
Acquisition Agreement Representations and the Specified Representations shall be
true and correct in all material respects (except Acquisition Agreement
Representations and Specified Representations that are qualified by materiality
or a Material Adverse Effect (as defined in the Acquisition Agreement), which
shall be true and correct), in each case at the time of, and after giving effect
to, the making of the Term Loan on the Term Loan Funding Date; it being
understood that the making of the Term Loan shall not be conditioned on the
accuracy or correctness of any representation or warranty other than as set
forth in this paragraph 7.

“Acquisition Agreement Representations” means the representations and warranties
made by or on behalf of or related to Exotic Metals and its subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower (or its applicable subsidiary) has the right to
terminate its obligation to consummate the Acquisition under the Acquisition
Agreement or the right not to consummate the Acquisition pursuant to the
Acquisition Agreement as a result of a breach of such representations and
warranties.

“Specified Representations” means the representations and warranties of the
Borrower set forth in this Agreement relating to corporate or other
organizational existence of the Borrower; organizational power and authority (as
to execution, delivery and performance of the Loan Documents) of the Borrower;
the due corporate authorization, execution and delivery of the Loan Documents by
the Borrower; enforceability and governmental authorizations, in each case, as
it relates to entering into and performance of the Loan Documents by the
Borrower; the Loan Documents not conflicting with organizational documents or
any agreement with respect to indebtedness of the Borrower or its subsidiaries
in a committed or outstanding principal

 

Schedule II to Credit Agreement



--------------------------------------------------------------------------------

amount in excess of $100,000,000; solvency as of the Term Loan Funding Date of
the Borrower and its subsidiaries on a consolidated basis (such representation
and warranty to be consistent with the Solvency Certificate); Federal Reserve
margin regulations; Investment Company Act; compliance with Patriot Act and use
of the proceeds of the Term Loan not violating OFAC and FCPA and other
applicable sanctions and anti-corruption laws.

 

Schedule II to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE III

Liens

None.

 

Schedule III to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE IV

Disclosed Matters

None.

 

Schedule IV to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Acceptance]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of September 4, 2019 (said
agreement, as amended, supplemented or otherwise modified from time to time,
being the “Credit Agreement”) among Parker-Hannifin Corporation (the
“Borrower”), certain Lenders party thereto, and KeyBank National Association, as
the Administrative Agent. Terms defined in the Credit Agreement are used herein
with the same meaning.

    _________________ (the “Assignor”) and _____________ (the “Assignee”) agree
as follows:

1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof, without recourse, equal to the percentage interest specified on
Schedule 1 (together with the related Interest Segments). After giving effect to
such sale and assignment, the Assignee’s Commitment will be as set forth in
Schedule 1.

2.        The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

3.        The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.04(a) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (v) attaches any US Internal Revenue Service
forms required under Section 2.10(g) of the Credit Agreement.

 

Assignment and Acceptance



--------------------------------------------------------------------------------

4.        Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1.

5.        Upon such acceptance and recording by the Administrative Agent, as of
the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of, and be deemed for all purposes under the Credit Agreement to
be, a Lender thereunder and (ii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights (but shall continue to be
entitled to the benefits of Section 2.10 and 10.03) and be released from its
obligations under the Credit Agreement.

6.        Upon such acceptance and recording by the Administrative Agent, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and ticking
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement for periods
prior to the Effective Date directly between themselves.

7.        This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.

8.        This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and both of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Agreement and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

EACH OF THE UNDERSIGNED HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE UNDERSIGNED (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Assignment and Acceptance



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

Term Loan Commitment being assigned:

    

[________________]

Percentage of such Term Loan Commitment being assigned:

    

_________________%

Assignee’s Term Loan

Commitment:

    

$________________

Effective Date (if other than date of acceptance by the Administrative Agent):

    

_______,_________1

 

  [NAME OF ASSIGNOR], as Assignor   By:                                         
                                   Name:     Title:   Dated: _____________,
_________   [NAME OF ASSIGNEE], as Assignee   By:  
                                                                          Name:
    Title:

Accepted this _____ day

of ________,______

 

KEYBANK NATIONAL ASSOCIATION
    as the Administrative Agent

By:       Name:

 

 

1 This date should be no earlier than five Business Days after delivery of this
Assignment and Acceptance to the Administrative Agent.

 

Assignment and Acceptance



--------------------------------------------------------------------------------

      Title:

[NAME OF BORROWER],

      as Borrower

By:       Name:   Title:

 

Assignment and Acceptance



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Term Note]

TERM NOTE

 

$_________________

   ________ ___, 20__    Cleveland, Ohio

FOR VALUE RECEIVED, the undersigned, PARKER-HANNIFIN CORPORATION, an Ohio
corporation (the “Borrower”), promises to pay to [_________] (“Lender”), or its
registered assigns, at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114-1306 the principal sum of

 

   

AND 00/100

      DOLLARS

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).

As used herein, “Credit Agreement” means the Credit Agreement dated as of
September 4, 2019, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.03 of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.03;
provided that interest on any principal portion that is not paid when due shall
be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Interest Rate Segments and LIBOR Fixed Rate Interest Segments, interest
owing thereon, and payments of principal and interest of any thereof, shall be
shown on the records of Lender by such method as Lender may generally employ;
provided that failure to make any such entry shall in no way detract from the
obligations of the Borrower under this Term Note or the Credit Agreement.

If this Term Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal as set forth

 

Term Note



--------------------------------------------------------------------------------

in Section 2.03(b) of the Credit Agreement. All payments of principal of and
interest on this Term Note shall be made in immediately available funds.

This Term Note is one of the Term Notes referred to in the Credit Agreement and
is entitled to the benefits thereof. Reference is made to the Credit Agreement
for a description of the right of the undersigned to anticipate payments hereof,
the right of the holder hereof to declare this Term Note due prior to its stated
maturity, and other terms and conditions upon which this Term Note is issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Term Note shall
be governed by and construed in accordance with the laws of the State of New
York.

THE BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS TERM NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
by its authorized officer as of the day and year first above written.

 

PARKER-HANNIFIN CORPORATION

By:       Name:   Title:

 

Term Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

NOTICE OF INTEREST SEGMENT SELECTION

_______________________, 20____

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Institutional Bank

Ladies and Gentlemen:

The undersigned, PARKER-HANNIFIN CORPORATION, an Ohio corporation (the
“Borrower”), refers to the Credit Agreement, dated as of September 4, 2019 (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, the Lenders, as defined in the Credit
Agreement, and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”), and hereby gives you notice, pursuant to
Section 2.05 of the Credit Agreement that the Borrower hereby requests an
Interest Segment under the Credit Agreement, and in connection therewith sets
forth below the information relating to the Interest Segment (the “Proposed
Interest Segment”) as required by Section 2.05 of the Credit Agreement:

 

  (a)

The Business Day of the Proposed Interest Segment is __________, 20__.

 

  (b)

The amount of the Proposed Interest Segment is $_______________.

 

  (c)

The Proposed Interest Segment is to be a Base Rate Interest Segment ____ / LIBOR
Fixed Rate Interest Segment ___.

(Check one.)

 

  (d)

If the Proposed Interest Segment is a LIBOR Fixed Rate Interest Segment, the
Interest Period requested is one month ___, two months ___, three months ___,
six months ____.

(Check one.)

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and, to the Borrower’s knowledge, will
be true on the date of the Proposed Interest Segment:

 

Notice of Interest Segment Selection



--------------------------------------------------------------------------------

(i)        no event has occurred and is continuing, or would result from such
Proposed Interest Segment, or the application of proceeds therefrom, that
constitutes a [Default or Event of Default] [Specified Default]2; and

(ii)        the conditions set forth in Section 2.05 and Article V of the Credit
Agreement have been satisfied.

 

PARKER-HANNIFIN CORPORATION

By:    

Name:    

Title:    

 

 

2 Specified Default to be the standard required for the notice delivered in
connection with the initial funding of the Term Loan.

 

Notice of Interest Segment Selection



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Solvency Certificate]

In satisfaction of the Acquisition Funding Conditions (as defined in the Credit
Agreement dated as of September 4, 2019 (as amended, restated or otherwise
modified, the “Credit Agreement”), among Parker-Hannifin Corporation (the
“Borrower”), the Lenders named therein and KeyBank National Association, as
Administrative Agent), the undersigned hereby certifies, solely in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, and not
individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Acquisition and related financings, including the making of the Term Loan under
the Credit Agreement, and after giving effect to the application of the proceeds
of such indebtedness:

 

  (a)

The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  (b)

The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  (c)

The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  (d)

The Borrower and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]

 

Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, on behalf of the
Borrower, and not individually, as of the date first stated above.

 

PARKER-HANNIFIN CORPORATION

By:    

Name:    

Title:    

 

Solvency Certificate